Citation Nr: 0515365	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  01-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory disease 
claimed as pneumonia and stains in the lungs.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The claimant had active duty for training and inactive duty 
for training including a period of active duty for training 
from December 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico which found that 
there was no new and material evidence to reopen the 
appellant's previously denied claim for service connection 
for a respiratory disease.  This claim was previously before 
the Board in September 2001 at which time the Board reopened 
the claimant's claim based on new and material evidence and 
remanded it for further development.  The requested 
development has been completed and the case has since 
returned to the Board.  

The claimant indicated in his Form VA 1-9 dated in June 2001 
that he wished to testify at an RO hearing.  An RO hearing 
was scheduled for August 2001 and the claimant was provided 
notice of this hearing in July 2001.  The claimant failed to 
report to this August 2001 hearing, stating that he had 
"forgot," and requested a new hearing.  A second RO hearing 
was scheduled for April 2002 and the claimant was provided 
notice of this hearing earlier in the month of April 2002.  
The claimant failed to report to this second scheduled 
hearing and this time failed to explain his absence.  
Therefore, the RO hearing request is considered withdrawn. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The claimant failed to report for scheduled VA 
examinations in October 2002, November 2002, July 2003, and 
May 2004 without good cause.


CONCLUSION OF LAW

The claimant's claim for service connection for a respiratory 
disease claimed as pneumonia and stains in the lungs is 
denied as a matter of law, as he failed to report without 
good cause to a VA examinations scheduled in conjunction with 
his re-opened claim for service connection.   38 C.F.R. 
§ 3.655(b) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause, a 
reopened claim for a benefit, which was previously 
disallowed, shall be denied without review of the evidence of 
record.  See 38 C.F.R. § 3.655(b) (2004).

By way of history, an April 1997 rating decision denied 
service connection for a respiratory disease claimed as 
pneumonia and stains in the lungs.  In September 1999 the 
claimant submitted an untimely notice of disagreement (NOD) 
to the April 1997 rating decision.  By letter dated in May 
2000, the RO informed the claimant that his NOD was untimely 
and that in order to reopen his claim he must submit new and 
material evidence.  A subsequent rating decision dated in 
June 2000 found that no new and material evidence had been 
submitted with respect to the claimant's claim for service 
connection and declined to reopen the claim.  In September 
2001 the Board reopened the claimant's claim based on new and 
material evidence and remanded the claim for further 
development, including a new VA examination.     

The claimant was scheduled for VA examinations in October 
2002, November 2002, July 2003, and May 2004 and was provided 
notice for each of these scheduled examinations.  The 
claimant failed to report to all four of the scheduled 
examinations and failed to show "good cause" for his 
failures to report.    

The United States Court of Appeals for Veterans Claims 
(Court) held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the 
Court stated that in the normal course of events it was the 
burden of the claimant to keep the VA apprised of his 
whereabouts, and that if he did not do so there was no burden 
on the VA to turn up heaven and earth to find him before 
finding abandonment of a previously adjudicated benefit.  Id. 
The Court has also held that the "duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet.App. 
190, 193 (1991).

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  
38 C.F.R. § 3.655(a).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.

As noted above, when a claimant fails to report for an 
examination scheduled in conjunction with a reopened claim 
for a benefit, which was previously disallowed, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  This language leaves 
no authority for the RO or the Board to review the issue on 
appeal on the basis of the evidence already of record where 
the claimant does not show "good cause" for failure to 
report for the scheduled examinations.  Rather, the 
regulation compels the RO and the Board to deny the claims 
strictly on the basis of the failure to report for scheduled 
examinations without good cause. 

In this case, the claims folder contains several VA 
compensation and pension exam inquiries and the address shown 
on each is exactly the same as the claimant's last address of 
record.   See 38 C.F.R. § 3.1(q) (2003).   The claims folder 
also contains correspondence dated in October 2002, which 
informed the claimant that it was necessary for him to be 
scheduled for a new examination.  While the record contains 
compensation and pension exam inquiries and this October 2002 
letter, the Board acknowledges that it does not contain a 
copy of the actual notice sent to the claimant regarding the 
scheduling of his VA examinations.  Nonetheless, there is no 
indication from the record that such a notice was not sent to 
the veteran.  In the absence of clear evidence to the 
contrary, the law presumes the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).   Furthermore, the claimant has not asserted 
that he did not receive notice of the scheduled examination.  
A review of the record reveals that there has been no 
communication from the claimant subsequent to his failure to 
report to the four scheduled VA examinations.  

Additionally, a supplemental statement of the case (SSOC) was 
sent to the claimant in June 2004 indicating that the 
claimant had failed to appear for the October 2002, July 
2003, and May 2004 VA examinations that might have provided 
material evidence regarding his claim.  As part of the June 
2004 SSOC, the claimant was provided with a copy of 38 C.F.R. 
§ 3.655 and was thereby apprised of the consequences of his 
failure to report for the scheduled VA examinations.  The 
June 2004 SSOC, including the provisions of 38 C.F.R. 
§ 3.655, was sent to the claimant's last address of record 
and was not returned as undeliverable by the U.S. Postal 
Service.  There is no indication from the record that he did 
not receive notice nor does he assert otherwise.

The Board acknowledges the RO's efforts to schedule the 
claimant for examinations.  The claimant has not provided a 
good cause for his failure to report to the scheduled 
examination and has a history of failing to report to 
scheduled examinations without good cause in the past.  
Therefore, the Board finds that additional efforts to 
schedule an examination would be futile.  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice, the lack of return of any 
correspondence as undeliverable, and the explanation 
regarding his failure to report to the scheduled VA 
examinations, the Board finds that he did not show good 
cause.  See 38 C.F.R. § 3.655.  The claimant has not argued 
that the RO failed to notify him of the examinations or 
indicated that he would report if the examinations were re-
scheduled.  Therefore, the claims must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) and the new duty to assist 
regulations, no undue prejudice to the claimant is evident by 
a disposition by the Board herein, as the amended provisions 
of the Act specifically provide that VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claims.  See 38 U.S.C.A. § 5103A(2) (West 2002); see also 
38 C.F.R. §§ 3.159, 3.326.  For the reasons set forth above, 
the Board has found that the appellant's claim lacks legal 
merit under the law and therefore, there is no reasonable 
possibility that further assistance or development of the 
claims at the RO-level will result in a grant of any benefits 
sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(Strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Thus, the Board finds that further development is not 
warranted and the claimant is not prejudiced by appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board also notes that the RO sent the claimant letters dated 
in June 2001 and April 2002, which informed him of the 
provisions of the VCAA.  Also, the October 2002 letter 
informed the claimant that he would be scheduled for a new VA 
examination.  Therefore, the RO has notified the claimant of 
what action must be taken on his part and what actions the RO 
would take.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); (holding that both the statute 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).

Because the claimant's failure to report to the VA 
examinations scheduled in October 2002, November 2002, July 
2003, and May 2004 was without good cause, the appellant's 
reopened claim for service connection for a respiratory 
disease claimed as pneumonia and stains in the lungs must be 
denied.  38 C.F.R. § 3.655 (2004).




ORDER

Entitlement to service connection for a respiratory disease 
claimed as pneumonia and stains in the lungs is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


